DETAILED ACTION
	This action is responsive to 06/03/2021.
	Prior objection claim 11 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an OLED display panel, and fabrication method thereof that prevents electrochemical corrosion resulting from a potential difference between adjacent high-voltage and low-voltage lines.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A method for driving a display panel, comprising: providing the display panel, wherein the display panel comprises: a substrate comprising a display area and a non-display area located in a periphery of the display area; a plurality of organic light emitting diodes located in the display area; a driving circuit located in the non-display area, the driving circuit being configured to provide driving signals to the plurality of organic light emitting diodes; a first signal line configured to electrically connect the driving circuit and the plurality of organic light emitting diodes; a second signal line configured to electrically connect the driving circuit and the plurality of organic light emitting diodes, wherein an orthographic projection of the first signal line on the substrate and an orthographic projection of the second signal line on the substrate are at least partly not overlapped; and a sacrificial line disposed adjacent to the first signal line and the second signal line, wherein the sacrificial line is electrically connected to a voltage supply element providing a first signal and a second signal to the first signal line and the second signal line, respectively, through the driving circuit, a level of the first signal being lower than a level of the second signal; and providing a third signal to the sacrificial line through the voltage supply element, a level of the third signal being always higher than the levels of the first signal and the second signal.” Similar limitations are also recited in independent claims 8 and 9. Claims 2-7 and 10-20 variously depend from and further limit claims 1, 8, and 9, and are therefore equally allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627